Citation Nr: 1607158	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  05-33 133	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left upper extremity (LUE) disability, including neurological impairment, to include as secondary to service-connected disability.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Veteran and his wife testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  

Most recently, the Board remanded the claims of service connection for a LUE disability and for an increased disability rating for residuals of TBI for further development in October 2015.  

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in December 2015.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015). 


FINDINGS OF FACT

1.  Any currently diagnosed LUE disability did not have its onset in service and has not been etiologically linked to the Veteran's service, any incident therein or to any service-connected disability.

2.  Prior to October 23, 2008, the residuals of a TBI were productive of subjective complaints of frequent headaches with dizziness and mild memory loss and problems with concentration, as well as tinnitus, mood swings, depression and anxiety, but there were no associated neurological disorders or multi-infarct dementia.  

3.  Since October 23, 2008, the Veteran's residuals of TBI include a separate diagnosis of migraine and tension headaches that are manifest by characteristic prostrating attacks occurring no more than once a month, from October 23, 2008, to December 6, 2012, and since November 20, 2015, and manifest by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, from December 7, 2012, to November 19, 2015.  

4.  Since October 23, 2008, the Veteran's residuals of TBI include a separate diagnosis of depressive disorder that is manifest by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

5.  Since October 23, 2008, the Veteran's residuals of TBI include a separate diagnosis of constant bilateral tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a LUE disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for an evaluation in excess of 10 percent for residuals of TBI, to include headaches, memory loss, concentration problems, tinnitus, dizziness, mood swings and anxiety have not been met prior to October 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2008).  
 
3.  The criteria for a separate 30 percent evaluation, but no higher, for migraine and tension headaches have been met from October 23, 2008 to December 6, 2012, and since November 20, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).  

4.  The criteria for a separate 50 percent evaluation for migraine and tension headaches have been met from December 7, 2012, to November 19, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).  

5.  The criteria for a separate 30 percent evaluation, but no higher, for a depressive disorder have been met since October 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.1021, 4.1, 4.3, 4.7, 4.125, Diagnostic Code 9434 (2015).  

6.  The criteria for a separate 10 percent evaluation for bilateral tinnitus have been met since October 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard April 2005 and March 2006 letters satisfied the duty to notify provisions.  Although the complete notice was provided after the initial decision on the claims, the claims were properly readjudicated after the notice most recently in a December 2015 supplemental statement of the case, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, as well as records from the Social Security Administration.  

The Veteran was provided VA examinations in June 2005, September 2008, November 2010, December 2012, December 2014 and November 2015.  The examinations, in aggregate, are sufficient evidence for deciding the claims.  The reports as a whole, are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.  

II. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

The Veteran contends that his LUE disability, variously diagnosed as bursitis of the left elbow, gout and polyradiculopathy, was incurred in service at the same time as his service-connected left ring finger injury.  Alternatively, he contends that the current LUE disability is a result of his left ring finger disability or its surgical repair.  

Service treatment records are negative for complaints, findings, treatment or diagnoses for any LUE disability.  In September 1966, he underwent a tendon graft surgery to repair an earlier left ring finger injury.  There were no associated left arm symptoms or complications.  

Post-service treatment records show that a June 2004 private whole body bone scan revealed extensive degenerative changes in the bilateral hands, wrists and shoulders.  September 2007 VA treatment records indicate that the Veteran reported he was first told he had gout in his left elbow ten years before.  An August 2008 VA treatment record notes the Veteran had left elbow pain that was possibly related to the earlier tendon release.  A May 2010 VA treatment record indicates an impression of gout.  

During a September 2010 RO hearing, the Veteran testified that he believed he injured his left elbow at the same time as he injured his left ring finger.  

VA nerve conduction studies conducted in December 2010 revealed evidence suggestive of a left, subacute polyradiculopathy affecting muscles innervated by the ulnar, median and musculocutaneous nerves.  A VA treatment record that same month notes the recent neurological findings and the examiner's opinion that there were no findings suggestive of mononeuropathy related to his service-connected left forearm/hand injury.  

During his August 2011 Board hearing, the Veteran testified that he believes his diagnosed tennis elbow was related to his original left finger injury.  

A December 2012 VA examiner, after examining the Veteran and reviewing his claim file, opined that his polyneuropathy of the left lower arm was not likely due to or caused by his inservice injury of the left ring finger and repair.  The examiner further opined that it was more likely than not due to another etiology causing compression of the median and ulnar nerves.  

A November 2015 VA examiner further opined that the Veteran's current polyradiculopathy of the LUE was due to compression of the ulnar, median and musculocutaneous nerves which were located proximally.  The examiner noted that the original tendon rupture occurred nearly 40 years before and the more recent polyradiculopathy was unrelated.  The examiner further opined that the LUE disability was not caused by or aggravated by the Veteran's service-connected left ring finger disability or its surgical repair due to the remoteness of the original tendon rupture.  

The Veteran is competent to report events and symptoms within the realm of his personal experience.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the current LUE diagnoses of left elbow gout and polyradiculopathy are not simple medical conditions he is competent to self-diagnose, because such diagnoses fall outside the realm of common knowledge of a lay person, that is, such diagnoses cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to the etiology of the Veteran's current LUE gout and/or polyradiculopathy is equally complex, especially given that neither disability was diagnosed until more than 30 and 40 years respectively after separation from service.  Accordingly, under these specific circumstances, he is not competent to offer an opinion as to the etiology of any current LUE disability and his opinion in this regard is of little probative value.

The August 2008 VA treating physician's opinion that the Veteran's left elbow pain was possibly related to an earlier tendon release is speculative, as it lacks any degree of medical certainty.  The Board finds that this is a speculative medical opinion is of little probative value compared to the VA opinions on the matter.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  

No other medical professional has attributed the Veteran's current LUE disability to service.  Service treatment records do not demonstrate any LUE complaints, findings, treatment or diagnoses during the Veteran's active duty.  Despite the Veteran's testimony that he injured his LUE in service at the same time as his left ring finger, he is not competent to render an opinion as to the etiology of any current diagnosed LUE disability.  In fact, the December 2012 VA examiner opined that the current polyneuropathy of the LUE was not likely due to or caused by his inservice injury of the left ring finger and repair.  

Likewise, the only competent evidence regarding whether there is a relationship between the Veteran's current LUE disability and his service-connected left ring finger disability or its surgical repair, are the opinions of the December 2010 VA treating physician, as well as the December 2012 and November 2015 VA examiners who categorically opine that the Veteran's current LUE disability is not caused by or related to his left ring finger disability, or its surgical repair, nor is it aggravated by the service-connected disability.  

In sum, the preponderance of the evidence is against the claim of service connection for a LUE disability on both a direct and secondary basis; there is no doubt to be resolved; and service connection for a LUE disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


III. Increased Rating

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

A March 1969 rating decision established service connection for residuals of a head injury with manifestations of tension headaches, anxiety and tinnitus, effective October 1, 1967.  A 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8045 has been in effect since the date service connection was established.  The Veteran submitted the current claim for an increased evaluation for residuals of a TBI in March 2005.  

During the pendency of the appeal, the criteria for evaluating the residuals of TBI were revised, on October 23, 2008.  For the time period prior to October 23, 2008, the previous regulations apply.  For the time period on and after October 23, 2008, the previous or the revised regulations may apply, whichever is more beneficial to the Veteran.  See, e.g., Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003).  

Under the previous regulation prior to October 23, 2008, 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008) provided for the evaluation of brain disease due to trauma.  This diagnostic code specifies that purely neurological disabilities are rated under the applicable diagnostic code.  Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 was not to be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  

Under the amended regulation, Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Diagnostic Code 8045 requires that any residual having a distinct diagnosis that may be evaluated under another diagnostic code must be separately evaluated under that diagnostic code.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. must be considered.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  

Analysis

Prior to October 23, 2008

Based on the facts found and change in legal criteria, staged ratings are warranted for the service-connected residuals of TBI.

Under the former criteria for Diagnostic Code 8045, the Board finds a rating in excess of 10 percent is not warranted for the entire period pertinent to the appeal because, although the June 2005 VA examination and treatment records show evidence of daily headaches, diagnosed as tension, posttraumatic and migraines, as well as symptoms including mood swings, anxiety and tinnitus; these symptoms were evaluated as purely subjective under the prior criteria and evaluated under Diagnostic Code 9304.  There was no evidence of diagnosed neurological disorders or multi-infarct dementia necessary to warrant a rating in excess of 10 percent during this period.  Thus, the preponderance of the evidence is against a higher rating prior to October 23, 2008.

Since October 23, 2008

The Veteran has been distinctly diagnosed with tension and migraine headaches and tinnitus throughout the pendency of the appeal, as well as with a depressive disorder at the time of the November 2015 VA psychiatric examination.  These distinctly diagnosed disabilities encompass all of the Veteran's symptoms associated with his TBI.  Accordingly, the Board finds that evaluating these diagnosed conditions separately in accordance with the revised criteria of Diagnostic Code 8045 is most favorable to the Veteran for the period since October 23, 2008.  Furthermore, these separate ratings result in a higher rating than if considered within Diagnostic Code 8045 itself.

      1. Migraine and Tension Headaches

Migraine and tension headaches are evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  

In determining whether a headache disability is productive of "severe economic inadaptability," the evidence need only show that the disability is capable of producing severe economic inadaptability.  It is not necessary to show that the disorder is actually causing such inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  

During an August 2008 RO hearing, the Veteran testified that he had constant migraine headaches on a daily basis that were unbearable and were associated with sensitivity to light and caused problems with his balance.  His headaches lasted 2 to 3 hours.  

A September 2008 VA examiner noted that the Veteran had radiating headaches every day and occasional incapacitating headaches associated with photophobia and phonophobia, as well as nausea and blurred vision.  The most recent incapacitating headache had occurred 3 months prior to the examination.  The impression was posttraumatic migraine headaches that were poorly controlled with Ibuprofen.  

VA treatment records dating from November 2008 to August 2010 show the Veteran complained of persistent headaches associated with imbalance in November 2008 and with dizziness in December 2008.  His headaches were described as severe in August 2010.  

During a September 2010 RO hearing, the Veteran testified that he had severe migraine headaches on a daily basis.  

A November 2010 VA examiner noted the Veteran's complaints of constant radiating headaches every day that were mild to moderate with severe headaches associated with dizziness and occasional blurred vision, and with sensitivity to light and sound, occurring 2 to 3 times a week and lasting 15 minutes to 30 minutes at most.  The examiner indicated that the Veteran was incapacitated by his severe headaches.  The examiner diagnosed tension and migraine headaches but did not opine on occupational impairment.  

During an August 2011 Board hearing, the Veteran testified that he had incapacitating headaches every other day that lasted 2 to 3 hours.  

The Veteran again underwent a VA examination on December 7, 2012.  Post traumatic headaches were diagnosed.  While the examiner found the Veteran did not have migraine headaches, he did find that the Veteran had prostrating attacks of non-migraine headache pain more frequently than once per month.  The examiner also found the prostrating attacks to be very frequent and prolonged.  The examiner found they impacted his ability to work but did not indicate how, noting that the Veteran had been out of work since 2003 or 2004 when he retired because of colon cancer.  

Subsequent VA treatment records show ongoing treatment for complaints of constant headaches.  

Another VA examination was conducted on November 20, 2015.  At that time the examiner found that the Veteran had characteristic prostrating headaches once every month.  The examiner assessed the impact of the headaches on his ability to work as difficulty with concentration.  

For the periods from October 23, 2008, to December 7, 2012, and since November 20, 2015, the preponderance of the evidence indicates that the Veteran experienced daily headaches accompanied by sensitivity to light and sound, and occasionally with dizziness and nausea.  Although the November 2010 VA examiner indicated that the Veteran had severe incapacitating headaches 2 to 3 times a week, the earlier September 2008 VA examination indicated that he had incapacitating headaches less frequently than once a month and the November 20, 2015 VA examiner found the Veteran's prostrating headaches occurred no more frequently than once a month.  Further, the November 2010 VA examiner specifically indicated that the incapacitating headaches lasted no longer than 30 minutes at most.  

Despite the Veteran's testimony that he experienced incapacitating headaches every other day, the more probative and preponderant objective evidence of record during these periods fails to show that the Veteran experienced completely prostrating and prolonged attacks more than once a month or that his prostrating attacks were productive of severe economic inadaptability.  

Resolving reasonable doubt in the Veteran's favor, a 30 percent rating, but no higher, is warranted for migraine and tension headaches from October 23, 2008, to December 6, 2012, and since November 20, 2015.  

Although the December 7, 2012, VA examiner did not state whether the Veteran's headaches were productive of severe economic inadaptability, the report notes that he had prostrating headaches more frequently than once a month, and that they were prolonged and very frequent.  The examination report further noted that his headaches would impair his ability to work but that he had not been working as a result of colon cancer.  Thus, with resolution of doubt in the Veteran's favor, a maximum 50 percent rating is warranted for migraine and tension headaches from December 7, 2012, to November 19, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This is the maximum schedular rating under this diagnostic code.

Although the rating for the headaches fluctuated, this was done during the rating period.  That is, the rating was never less than the rating that was assigned at the time the Veteran filed his claim for increase.  Thus, the provisions applying to reductions are not for application.  See Singleton v. Shinseki, 659 F.3d 1332, 1334-36 (Fed. Cir. 2011); O'Connell v. Nicholson, 21 Vet. App. 89, 94 (2007).

      2. Depressive Disorder

Diagnosed depressive disorder is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

Under the General Rating Formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran complained of being forgetful and having mood swings in May 2008.  A July 2008 VA treatment record indicates the Veteran reported problems with his memory and concentration since the explosion in service.  During his August 2008 RO hearing and August 2011 Board hearing, the Veteran testified that he had impaired memory, depressed mood, sleep impairment and panic attacks.  He further testified that he was extremely agitated at times.  In November 2008, he again complained of memory problems.  

At a December 2012 VA examination, the Veteran reported having symptoms of anxiety, as well as mild memory loss and mildly impaired judgment.  His social interaction was routinely appropriate.  His motor activities and visual spatial orientation were all normal.  The examiner found he had one or more neurobehaviors that did not interfere with workplace interaction or social interaction.  

An April 2015 VA mental health treatment record noted that the Veteran's discouragement/dysthymia, worried/anxiety state persisted.  A November 2015 VA general medical examiner aborted cognitive testing of the Veteran because of his observed extreme sleepiness.  The examiner recommended he undergo a psychiatric examination to assess his cognitive functioning.  

In November 2015, the Veteran underwent VA psychiatric examination.  At the time he reported impaired short-term and long-term memory, feeling depressed, anxiety, decreased concentration, decreased energy and pleasure, chronic sleep disturbance, suicidal ideation, isolation, guilty crying spells, appetite disturbance and feelings of hopelessness.  He denied any suicidal intent or plan.  His wife reported that he had increased problems with irritability and being socially withdrawn.  

Mental status examination revealed no impairment of thought process or communication with rate and flow of his speech assessed as being within normal limits.  He was oriented to person, place, situation and time.  He exhibited some difficulty remembering his social security number, but did recite it correctly after a few false starts.  He reported experiencing panic attacks during headaches.  The examiner diagnosed unspecified depressive disorder with anxious distress related to his headaches resulting from his injury in service.  The examiner found that the Veteran's depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

With resolution of doubt in the Veteran's favor, there is a reasonable basis for finding that the Veteran's diagnosed depressive disorder has approximated occupational and social impairment supportive of a 30 percent disability rating, and no more, since October 23, 2008.  The record shows the Veteran's subjective complaints are primarily of anxiety, depression, panic attacks and problems with his memory and concentration without objective evidence of such.  There is no indication that the Veteran has panic attacks more than once a week, flattened affect, impaired speech or difficulty understand complex commands.  Nor is there sufficient evidence of impaired short-term or long-term memory.  

Finally, although the Veteran endorsed suicidal ideation during the November 2015 VA examination, the Board finds that the medical evidence of record does not show that this sole symptom is so severe as to warrant a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Despite noting the Veteran's suicidal ideation, the VA examiner also noted that there was no intent or plan, and opined that his depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which took into consideration the reported symptom.  When taken in its entirety, the Board finds that the symptomatology attributed to the Veteran's depressive disorder demonstrates occupational and social impairment that approximates the criteria for a 30 percent rating.  Resolving reasonable doubt in his favor, the Board finds that the Veteran's depressive disorder is most closely approximated by the criteria for a 30 percent rating, and no higher, pursuant to Diagnostic Code 9434.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  The preponderance of the evidence is against even a higher separate rating for tis TBI manifestation.

      3. Tinnitus

Throughout the pendency of the appeal, the clinical record shows the Veteran's residuals of TBI include bilateral tinnitus.  Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides a maximum 10 percent evaluation for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  Thus, the evidence supports a separate maximum 10 percent rating for bilateral tinnitus since October 23, 2008.  

The Board notes that the Veteran's 10 percent rating under Diagnostic Code 8045 has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b) (2015).  In Murray v. Shinseki, 24 Vet.App. 420 (2011), tit was held that where the Veteran had a protected rating for instability of a knee disability, the Board's change of Diagnostic Codes to award the same rating for limitation of motion was improper, because while the overall rating was not reduced, the protected rating for instability was effectively reduced to zero percent.  This case is distinguished from Murray, because revisions to Diagnostic Code 8045 require that the symptoms associated with distinct diagnoses be evaluated separately under the appropriate Diagnostic Codes.  Moreover, unlike Murray, all the symptoms evaluated in the Veteran's protected rating overlap with and are evaluated in the above ratings for his diagnosed disabilities that are residuals of TBI, and to continue a separate rating under Diagnostic Code 8045 for the same manifestations would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14 (2015).  Service connection is protected under 38 U.S.C.A. § 1159 (West 2014) not specific diagnostic codes when the evidence shows that differing diagnostic codes consider the same symptoms.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Finally, in this case the changes in the Diagnostic Codes do not amount to any reduction of a single disability or his combined disability evaluation.

Extraschedular Consideration

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's TBI residuals have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of his residuals, as evaluated separately under their own diagnostic codes (headaches, mental and tinnitus) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted, including when considered in the aggregate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Service connection for a LUE disability is denied.  

A disability rating in excess of 10 percent for residuals of TBI, prior to October 23, 2008, is denied.  

A separate 30 percent disability rating, but no higher, for headaches as a residual of TBI, from October 23, 2008, to December 6, 2012, and since November 20, 2015, is granted, subject to the laws and regulations governing the payment of monetary awards.

A separate 50 percent disability rating, but no higher, for headaches as a residual of TBI, from December 7, 2012, to November 19, 2015, is granted, subject to the laws and regulations governing the payment of monetary awards.

A separate 30 percent disability rating, but no higher, for a depressive disorder as a residual of TBI, from October 23, 2008, is granted, subject to the laws and regulations governing the payment of monetary awards.

A separate 10 percent disability rating, but no higher, for tinnitus as a residual of TBI, from October 23, 2008, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


